             Case 19-10152-amc                     Doc      Filed 07/30/19 Entered 07/30/19 07:56:28                  Desc Main
 Fill in this information to identify the case:             Document      Page 1 of 7
 Debtor 1    Shane Kelly Abbott, Jr.

 Debtor 2

 (Spouse, if filing)

 United States Bankruptcy Court for the EASTERN District of PENNSYLVANIA

 Case number 19-10152-amc


Official Form 410S2
Notice of Postpetition Mortgage Fees, Expenses, and Charges                                                                           12/16

If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor's
principal residence, you must use this form to give notice of any fees, expenses, and charges incurred after the bankruptcy filing that you
assert are recoverable against the debtor or against the debtor's principal residence.
File this form as a supplement to your proof of claim. See Bankruptcy Rule 3002.1.

Name of creditor: MTGLQ INVESTORS, L.P.                                       Court claim no. (if known): 4

Last 4 digits of any number you use to
identify the debtor’s account: 2699

Does this notice supplement a prior notice of postpetition
fees, expenses, and charges?
■ No
□ Yes. Date of the last notice:

 Part 1:       Itemize Postpetition Fees, Expenses, and Charges
 Itemize the fees, expenses, and charges incurred on the debtor’s mortgage account after the petition was filed. Do not include any escrow
 account disbursements or any amounts previously itemized in a notice filed in this case. If the court has previously approved an amount,
 indicate that approval in parentheses after the date the amount was incurred.

            Description                                                                             Date Incurred               Amount

 1          Late Charges                                                                                            (1)            $0.00

 2          Non-sufficient funds (NSF) fees                                                                         (2)            $0.00

 3          Attorneys fees: Motion for Relief-- DE 34                                                 06/24/2019    (3)         ($850.00)

 4          Filing fee and court costs: Motion for Relief-- DE 34                                     06/24/2019    (4)         ($181.00)

 5          Bankruptcy/Proof of claim fees                                                                          (5)            $0.00

 6          Appraisal/Broker's Price opinion fees                                                                   (6)            $0.00

 7          Property inspection fees                                                                                (7)            $0.00

 8          Tax Advances (non-escrow)                                                                               (8)            $0.00

 9          Insurance advances (non-escrow)                                                                         (9)            $0.00

 10         Property preservation expenses                                                                          (10)           $0.00

 11         Other. Specify: POC 410A Form Review Fee                                                                (11)           $0.00

 12         Other. Specify: Plan Review Fee                                                                         (12)           $0.00

 13         Other. Specify:                                                                                         (13)           $0.00

 14         Other. Specify:                                                                                         (14)           $0.00




 The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid.
 See 11 U.S.C. § 1322(b)(5) and Bankruptcy Rule 3002.1.


Official Form 410S2                               Notice of Postpetition Mortgage Fees, Expenses, and Charges                           page 1
            Case 19-10152-amc                          Doc        Filed 07/30/19 Entered 07/30/19 07:56:28                         Desc Main
Debtor 1 Shane Kelly Abbott, Jr.                                  Document
                                                                         Case number (ifPage      2 of 7
                                                                                         known) 19-10152-amc
           Print Name          Middle Name      Last Name




 Part 2:      Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.

 Check the appropriate box.

      □ I am the creditor
      ■ I am the creditor’s authorized agent.
 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
 knowledge, information, and reasonable belief.

                           /s/ Ashlee Fogle
                         __________________________________________________                          Date       07/29/2019
                                                                                                             ____________________
                        Signature




  Print                 __________________________________________________
                           Ashlee Fogle                                                              Title   Bankruptcy Attorney
                        First Name                      Middle Name     Last Name


  Company               RAS Crane, LLC


  Address               10700 Abbott's Bridge Road, Suite 170
                        Number               Street


                        Duluth, GA 30097
                        City                                                 State      ZIP Code

  Contact Phone         470-321-7112                                                                          afogle@rascrane.com
                                                                                                     Email _______________________




Official Form 410S2                                   Notice of Postpetition Mortgage Fees, Expenses, and Charges                              page 2
          Case 19-10152-amc        Doc      Filed 07/30/19 Entered 07/30/19 07:56:28                    Desc Main
                                             Document
                                            CERTIFICATE   Page
                                                          OF   3 of 7
                                                             SERVICE
               I HEREBY CERTIFY that on ____________________________________________________________,
                                          July 30, 2019

I electronically filed the foregoing with the Clerk of Court using the CM/ECF system, and a true and correct copy has
been served via CM/ECF or United States Mail to the following parties:
Jon M. Adelstein
Penn's Court
350 South Main Street
Suite 105
Doylestown, PA 18901

Shane Kelly Abbott, Jr.
744 Mearns Rd.
Warminster, PA 18974

William C.Miller, Esq.
Chapter 13 Trustee
P.O. Box 1229
Philadelphia, PA 19105

United States Trustee
Office of the U.S. Trustee
200 Chestnut Street
Suite 502
Philadelphia, PA 19106


                                                                           RAS Crane, LLC
                                                                           Authorized Agent for Secured Creditor
                                                                           10700 Abbott's Bridge Road, Suite 170
                                                                           Duluth, GA 30097
                                                                           Telephone: 470-321-7112
                                                                           Facsimile: 404-393-1425

                                                                           By: _________________________
                                                                                /s/ Alexis Van Zilen
                                                                                 Alexis Van Zilen
                                                                                 avzilen@rascrane.com




Official Form 410S2               Notice of Postpetition Mortgage Fees, Expenses, and Charges                       page 3
 Case19-10152-amc
Case  19-10152-amc Doc
                    Doc34 Filed
                           Filed07/30/19
                                 06/24/19 Entered
                                            Entered07/30/19
                                                     06/25/1907:56:28
                                                              14:47:13 Desc
                                                                        DescMain
                                                                             Main
                          Document       Page 4
                           Document Page 1 of 4 of 7
 Case19-10152-amc
Case  19-10152-amc Doc
                    Doc34 Filed
                           Filed07/30/19
                                 06/24/19 Entered
                                            Entered07/30/19
                                                     06/25/1907:56:28
                                                              14:47:13 Desc
                                                                        DescMain
                                                                             Main
                          Document       Page 5
                           Document Page 2 of 4 of 7
 Case19-10152-amc
Case  19-10152-amc Doc
                    Doc34 Filed
                           Filed07/30/19
                                 06/24/19 Entered
                                            Entered07/30/19
                                                     06/25/1907:56:28
                                                              14:47:13 Desc
                                                                        DescMain
                                                                             Main
                          Document       Page 6
                           Document Page 3 of 4 of 7
 Case19-10152-amc
Case  19-10152-amc Doc
                    Doc34 Filed
                           Filed07/30/19
                                 06/24/19 Entered
                                            Entered07/30/19
                                                     06/25/1907:56:28
                                                              14:47:13 Desc
                                                                        DescMain
                                                                             Main
                          Document       Page 7
                           Document Page 4 of 4 of 7




                  ,1 7+( 81,7(' 67$7(6 %$1.5837&< &2857
                 )25 7+( ($67(51 ',675,&7 2) 3(116</9$1,$

5( 6KDQH .HOO\ $EERWW -U                  
                        'HEWRU                   %N\ 1R  $0&
07*/4 ,QYHVWRUV /3                          
                        0RYDQW                   &KDSWHU 
6KDQH .HOO\ $EERWW -U                      
:LOOLDP & 0LOOHU                            
                        5HVSRQGHQWV          
                                             

                                          25'(5


       $1' 12: 7+,6 24th '$< 2) June                   LW LV KHUHE\ 25'(5(' WKDW WKH
DWWDFKHG VWLSXODWLRQ LV $33529('



                                           BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                           81,7(' 67$7(6 %$1.5837&< -8'*(

'DWHG

&RSLHV WR
0DUWKD ( 9RQ 5RVHQVWLHO 3&
 6RXWK $YHQXH
6HFDQH 3$ 

:LOOLDP & 0LOOHU
32 %R[ 
3KLODGHOSKLD 3$ 

-RQ 0 $GHOVWHLQ (VTXLUH
3HQQ V &RXUW  6RXWK 0DLQ 6WUHHW 6XLWH 
'R\OHVWRZQ 3$ 

6KDQH .HOO\ $EERWW -U
 0HDUQV 5RDG
:DUPLQVWHU 3$ 
